Dissenting Opinion by
Ms. Chief Justice Bell :
Defendant guaranteed payment of the rent of premises occupied by plaintiff under a written lease with Sol Markus and Edward Markus, which contained no guarantee of the payment of rent under a lease made by S. & E. Markets, Inc., as tenants. There was no latent defect or ambiguity in the lease, or even in the letter sent by defendant to plaintiff on March 15, 1962 with reference thereto, and therefore parol evidence was inadmissible to explain and change the guarantee or the lease.
For these reasons, I dissent.
Mr. Justice Cohen joins in this dissenting opinion.